                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 14-366-MWF

 Defendant            Han Zhong                                              Social Security No. 6          1      9     4

 akas: Ke, Xiao; Zhong, Chloe; Zhong, Kiki; Zhong, Viola                     (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH   DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.        May     22      2019


 COUNSEL                                                                Dominic Cantalupo, CJA
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: Conspiracy to Use Unauthorized Access Devices in violation of 18 U.S.C. § 1029(b)(2), 18 U.S.C. §
          1029(b)(2)(c)(1)(A)(i).
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to
  ORDER   the custody of the Bureau of Prisons to be imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance shall
be due during the period of Probation, at the rate of not less than $25 per quarter, and at the direction of the Probation Office.

Pursuant to 18 U.S.C. § 3663A, it is ordered that the defendant shall pay restitution in the total amount of $19,961.14 to the victim Capital One.

The Court finds from a consideration of the record that the defendant's economic circumstances allow for restitution payments pursuant to the
following schedule: The balance of the restitution shall be paid in monthly installments of at least 10% of defendant's gross monthly income or
such amount to be determined by the Probation Office, during the term of probation. These payments shall begin 30 days after the date of this
judgment.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability to pay
interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is unable to pay and is not
likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Han Zhong, is hereby placed on Probation
on Count 1 of the Information for a term of three years under the following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
                      General Order 18-10, including the conditions of probation and supervised release set forth in Section III of General Order
                      18-10.

         2.           The defendant shall participate for a period of six months in a home detention program which may include electronic
                      monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe all rules of such program, as
                      directed by the Probation Officer. The defendant shall maintain a residential telephone line without devices and/or services
                      that may interrupt operation of the monitoring equipment. The defendant may leave the residence during the day for gainful
                      employment or as to care of her parents or as otherwise directed by the Probation Officer.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
 USA vs.       Han Zhong                                                           Docket No.:       CR 14-366-MWF


         3.           The defendant shall perform 100 hours of community service, as directed by the Probation Officer.

         4.           During the period of community supervision, the defendant shall pay the special assessment and fine in accordance with this
                      judgment's orders pertaining to such payment.

         5.           The defendant shall not commit any violation of local, state, or federal law or ordinance.

         6.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

         7.           The defendant shall refrain from any unlawful use of a controlled substance or the excessive use of alcohol. The defendant
                      shall aubmit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not
                      to exceed eight tests per month, as directed by the Probation Officer.

         8.           The defendant shall comply with the immigration rules and regulations of the United States, and if deported from this
                      country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is not required to report to
                      the Probation Office while residing outside of the United States; however, within 72 hours of release from any custody or any
                      reentry to the United States during the period of Court-ordered supervision, the defendant shall report for instructions to the
                      United States Probation Office located at: United States Court House, 312 North Spring Street, Room 600, Los Angeles,
                      California 90012.

         9.            The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport, or any other
                      form of identification in any name, other than the defendant's true legal name; nor shall the defendant use, for any purpose or
                      in any manner, any name other than her true legal name or names without the prior written approval of the Probation Officer.

         10.           The defendant shall apply all monies received from income tax refunds to the outstanding court-ordered financial obligation.
                      In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments and any anticipated
                      or unexpected financial gains to the outstanding court-ordered financial obligation.

         11.          The defendant shall not own, use or have access to the services of any commercial mail-receiving agency, nor shall open or
                      maintain a post office box, without the prior written approval of the Probation Officer.

The defendant is advised of her appeal rights.

The Court orders the bond be exonerated upon verification of enrollment in the electronic monitoring program.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              May 30, 2019
              Date                                                      Honorable Michael W. Fitzgerald, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                        Clerk, U.S. District Court




              May 30, 2019                                        By    Rita Sanchez /s/
              Filed Date                                                Deputy Clerk


CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 2 of 5
 USA vs.      Han Zhong                                                              Docket No.:     CR 14-366-MWF




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 3 of 5
 USA vs.      Han Zhong                                                          Docket No.:     CR 14-366-MWF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.      Han Zhong                                                         Docket No.:       CR 14-366-MWF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
